Citation Nr: 0824629	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-36 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a right knee or patellar disability 
has been received .


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
May 1979.

In a January 1981 decision, the RO denied service connection 
for, inter alia, a right knee disability.  The RO notified 
the veteran of the denial of the claim in February 1981, but 
he did not initiate an appeal.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an October 2004 rating decision in which the RO, 
inter alia, declined to reopen the claim for service 
connection for a right knee disability (recharacterized as a 
right knee or patellar disability) on the basis that new and 
material evidence had not been received.  The veteran filed a 
notice of disagreement (NOD) in May 2005, and the RO issued a 
statement of the case (SOC) in September 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2005.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In January 1981, the RO denied service connection for a 
right knee disability.  Although notified of the denial in 
February 1981, the veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's January 1981 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right knee or patellar disability, 
or raise a reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

1.  The RO's January 1981 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
right knee or patellar disability are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a January 2004 pre-rating letter provided the 
veteran with notice of the evidence he had to submit in order 
to establish entitlement to service connection for a right 
knee or patellar condition.  Specifically, the RO informed 
the veteran that to establish entitlement to service 
connection, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  In a 
post-rating June 2005 letter, the veteran was notified that 
to reopen his previously denied claim for service connection 
for a right knee condition, VA had to receive new and 
material evidence, and this letter further defined what 
constituted new and material evidence specific to the reasons 
his claim was previously denied.  The January 2004 and June 
2005 letters discussed VA's responsibility to obtain evidence 
or assist in obtaining evidence, and provided contact 
information in case of questions.  Also, a February 2007 
post-rating letter that the RO informed the veteran of how 
effective dates are assigned and the type of evidence that 
impacts that determination, 

After issuance of each letter,and opportunity for the veteran 
to respond, the RO readjudicate the claim on appeal (as 
reflected in the October 2004 rating decision and the 
September 2005 SOC, respectively).  Hence, although some of 
the notice post-date the rating decision on appeal, the 
veteran is not shown to be prejudiced by the timing of this 
later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); See also, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental (SOC), is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records; a November 1980 VA 
examination report, and post-service private medical records. 
Also of record and considered in connection with the claim on 
appeal are various written statements provided by the veteran 
and by his representative, on his behalf.  The Boad also 
finds that no further RO action on the claim is warranted. 

In this regard, in a  a July 2008 informal hearing 
presentation, the veteran's representative indicated  that 
the veteran should be afforded a VA examination based on the 
new evidence associated with the claims file, the Board notes 
that under 38 C.F.R. § 3.159(c)(4), a medical examination or 
opinion of any type is not warranted in the absence of new 
and material evidence.  As discussed in detail below, the 
Board finds that new and material evidence has not been 
received; accordingly, a remand for a VA medical examination 
is not warranted.  Id.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal. Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree. 38 C.F.R. § 3.307(c).

Additionally, the disease entity for which service connection 
is sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As noted above, in a January 1981 decision, issued in 
February 1981, the veteran's claim for service connection 
(previously characterized as for a right knee disability) 
previously was considered and denied.  The evidence of record 
then consisted of the veteran's service treatment records 
(STRs) which showed that in June 1976, after hitting his 
right knee on a bed drawer, the veteran was treated for 
complaints of right knee pain and was diagnosed with right 
knee chondromalacia.  Additional STRs dated in July, August, 
and September 1976 reflect the veteran's continued complaints 
of right knee pain and examiner's impressions of 
chondromalacia.  Objective findings during this period noted 
full range of motion.  An October 1976 STR was negative for 
complaints, manifestations or findings pertaining to the 
right knee.  An April 1977 STR reflects that the veteran was 
examined and found physically qualified for transfer.  The 
veteran's May 1979 separation examination was negative for 
complaints, findings, or manifestations of a right knee 
problem or a diagnosis of a right knee condition.  The 
veteran's July 1979 VA for disability compensation benefits 
was also of record, reflecting the veteran's claim for "knee 
problems."  Post-service, in November 1980, the veteran 
underwent a VA examination and the report noted the 
examiner's review of the veteran's STRs that showed treatment 
for right knee pain on several occasions.  However, the 
examiner noted that during the examination, the veteran 
presently had no knee symptomatology.  "Left" knee x-ray 
was normal and the right and left knees were found to have no 
swelling, no deformity, and no limitation of motion.  The 
November 1980 VA examination report was negative for a 
diagnosed right knee or patellar disability.  

In the January 1981 decision, the RO denied the claim for 
service connection for a right knee disability on the basis 
that, although there were several STRs for treatment of right 
knee pain and impressions of chondromalacia during the summer 
of 1976, no permanent residual or chronic disability subject 
to service connection was shown by subsequent STRs or 
demonstrated by evidence following service, to include the 
absence of any complaints, findings, or manifestations of 
symptomatology of a right knee condition on a November 1980 
VA examination.  Thus, there was no medical evidence to 
establish that the veteran's in-service right knee condition 
was anything other than acute and transitory.  

Although notified of the RO's January 1981 denial in February 
1981, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran filed a current claim for service connection for 
right patellar tracking disorder/chondromalacia in November 
2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for a right knee or patellar disability.

Evidence received since the January 1981 rating decision 
includes private treatment records and various statements 
from the veteran.  Private treatment records from T. B. 
Jones, J.R., M.D., dated from June 2001 to August 2001 reveal 
that the veteran complained that after slipping on his left 
foot while at work in May 2001,  he suffered sheering pain in 
his right knee.  At that time, the veteran reported that he 
had never had problems with his knees in the past.  An MRI 
was normal.  On examination, his right knee had excellent 
range of motion and no effusion with slight tenderness over 
his patellar tendon and medial femoral condyle.  He was 
assessed with contusion of the right knee.  In August 2001, 
the contusion of the right knee had resolved, but he had 
medial joint line tenderness.  June 2002 private medical 
records reflect that the veteran injured his left knee in a 
motorcycle accident, and he complained of right knee pain.  
Private treatment records from V. Castillo, M.D., dated in 
February and March 2003 reveal that the veteran complained of 
right knee pain for two weeks.  An  examination of the right 
knee was grossly normal with no effusion or swelling.  A 
right knee MRI noted the veteran had a history of a twisting 
injury.  The MRI showed small knee joint effusion, negative 
for internal derangement, patellofemoral space was 
unremarkable, and ligaments intact.  Meniscus showed some 
degenerative signal and developing osteochondral defects in 
the femoral condyles.  The veteran was assessed with right 
knee pain likely secondary to osteoarthritis.   

The private treatment records are new in that they were not 
of record at the time of the January 1981 rating decision.  
However, they are not material in that they do not address 
the issue of whether or not the 1976 in-service right knee 
problem resulted in a chronic right knee disability.  
Furthermore, none of this evidence received is pertinent to 
the central question underlying the claim for service 
connection-whether there exists a medical relationship 
between the current diagnosed right knee or patellar 
disability and service.  Significantly, moreover, the Board 
points out that the medical evidence reflects that the 
veteran was first diagnosed with a right knee condition, "a 
contusion," in June 2001, following a work injury, which 
appears to suggest no such relationship to service.  
Moreover, the veteran's June 2001 statement to his private 
physician that he had never had problems with his knees in 
the past, is additional negative evidence that suggests the 
he did not have continuing symptomalogy of a right knee or 
patellar disability since his discharge from service.  In 
sum, the above-mentioned evidence only shows that the veteran 
has a current right knee or patellar disability.  Hence, 
without any evidence or opinion that the veteran's current 
right knee or patellar disability had it's onset in service 
or is in any way related to the veteran's active service, the 
new medical evidence does not raise a reasonable possibility 
of substantiating the veteran's claim, and therefore, are not 
material for purposes of reopening the claim.  

The only additional evidence associated with the claims file 
consists of statements submitted by the veteran and by his 
representative, on his behalf.  However, even if new, such 
lay assertions provide no basis for reopening the claim. As 
indicated above, this claim turns on a medical matter.  As 
the veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matter-
such as the etiology of a specific disability.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right knee or patellar disability has not 
been received.  As such, the RO's January 1981 decision, 
remains final, and the appeal must be denied.  As the veteran 
has not fulfilled the threshold burden of submitting new and 
material evidence to reopen the finally- disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
right knee or patellar disability is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


